UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1720


PEGGY GORDON,

                    Plaintiff - Appellant,

             v.

HOLY CROSS HOSPITAL GERMANTOWN, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-01306-TDC)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Peggy Gordon, Appellant Pro Se. Robert R. Niccolini, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peggy Gordon appeals the district court’s order granting Holy Cross Hospital

Germantown, Inc., summary judgment on Gordon’s race discrimination claims, brought

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 2012 & Supp. 2019); 42 U.S.C. § 1981 (2012); and the Maryland Fair Employment

Practices Act, Md. Code Ann., State Gov’t §§ 20-606 to 20-609 (West 2014). We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. See Gordon v. Holy Cross Hosp. Germantown, Inc., No. 8:18-cv-01306-TDC (D.

Md. May 29, 2019).       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2